

DIRECTOR RESTRICTED STOCK UNIT AWARD CERTIFICATE
Non-transferable
GRANT TO
________________________________
(the “Participant”)
by ScanSource, Inc. (the “Company”) of
the right to acquire ______________ shares of its common stock, no par value
(the “Shares”)
pursuant to and subject to the provisions of the ScanSource, Inc. 2013 Long-Term
Incentive Plan, as it may be amended and/or restated (the “Plan”), and to the
terms and conditions set forth in this Award Certificate (the “Award
Certificate”). This Award Certificate describes terms and conditions of the
Restricted Stock Unit Award (the “Award”) granted herein and constitutes an
agreement between the Participant and the Company.
Unless vesting is accelerated in accordance with the Plan or the Award
Certificate, the vesting restrictions imposed under Section 2 of the Award
Certificate will expire with respect to the Award and the Shares subject to the
Award on the six-month anniversary of the Grant Date (as defined below),
provided that the Participant has been continuously serving as a Director of the
Company from the Grant Date until the vesting date.
IN WITNESS WHEREOF, ScanSource, Inc., acting by and through its duly authorized
officers, has caused this Award Certificate to be executed as of the Grant Date.
SCANSOURCE, INC.
By:_____________________________
Its: Authorized Officer
Grant Date: (the “Grant Date”):








AWARD CERTIFICATE TERMS AND CONDITIONS
1.Grant of Award. ScanSource, Inc. (the “Company”) hereby grants to the
Participant named on Page 1 hereof (the “Participant”), subject to the
restrictions and the other terms and conditions set forth in the ScanSource,
Inc. 2013 Long-Term Incentive Plan, as it may be amended and/or restated (the
“Plan”), and in this Award Certificate, a Restricted Stock Unit Award (the
“Award”) for the number of Shares indicated on Page 1 hereof of the Company’s
common stock. For the purposes herein, the Shares subject to the Award are units
that will be reflected in a book account maintained by the Company and that will
be settled in shares of Stock if and only to the extent permitted under the Plan
and this Award Certificate. Prior to issuance of any Shares upon vesting of the
Award, the Award shall represent an unsecured obligation of the Company, payable
(if at all) only from the Company’s general assets. Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Plan.
2.    Restrictions; Forfeiture. The Award and the underlying Shares are subject
to the following restrictions. No right or interest of the Participant in the
Award, to the extent restricted, may be pledged, encumbered or hypothecated to
or in favor of any party other than the Company or an Affiliate or shall be
subject to any lien, obligation or liability of the Participant to any other
party other than the Company or an Affiliate. Except as otherwise provided in
the Plan, the Award shall not be transferable (including by sale, assignment,
pledge or hypothecation) other than by will or the laws of intestate succession.
Prior to vesting, the Shares subject to the Award may not be sold, transferred,
exchanged, assigned, pledged, hypothecated or otherwise encumbered. Except as
may be otherwise provided in the Plan or this Award Certificate, if the
Participant’s service with the Company terminates for any reason other than as
set forth in paragraphs (b) or (c) of Section 3 hereof, and unless the Board
determines otherwise, then the Participant shall forfeit all of the
Participant’s right, title and interest in and to the Award and the Shares to
the extent the Award (and corresponding Shares) were not vested as of the date
the Participant’s Continuous Status as a Participant terminates. The
restrictions imposed under this section shall apply to all Shares or other
securities issued with respect to Shares hereunder in connection with any
merger, reorganization, consolidation, recapitalization, stock dividend or other
change in corporate structure affecting the Stock of the Company.
3.    Expiration and Termination of Restrictions. The restrictions imposed under
Section 2 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Restricted Period”):
(a)    As to all of the Shares, on the sixth month anniversary of the Grant
Date, as specified on page 1 hereof, provided the Participant is still in
service as a Director of the Company on the vesting date and has been in service
since the Grant Date; or
(b)    As to all of the Shares, upon the termination of the Participant’s
service as a Director due to death, Disability or a separation from service (as
defined under Code Section 409A) due to Retirement; or
(c)    As to all of the Shares, in the event of a Change in Control.
(d)    For clarification, for the purposes of this Section 3, “Retirement” shall
have the meaning given such term in the Plan, and “Disability” shall have the
meaning given such term in the Plan, except that the phrase “12 months” shall be
replaced by the phrase “six months”.
4.    Settlement of Award; Delivery of Shares. No certificate or certificates
for the Shares shall be issued at the time of grant of the Award. A certificate
or certificates for the Shares underlying the Award (or, in the case of
uncertificated Shares, other written evidence of ownership in accordance with
applicable laws) shall be issued in the name of the Participant (or his
beneficiary) only in the event, and to the extent, that the Award has vested.
Notwithstanding the foregoing, the following provisions shall apply: (a) except
as provided under Section 4(b) herein or to the extent otherwise required or
permitted under Code Section 409A, any Shares or other benefits payable pursuant
to the Award shall, upon vesting of the Award, be distributed to the Participant
(or his beneficiary) no later than the later of (i) the 15th day of the third
month following the end of the Participant’s first taxable year in which the
amount is no longer subject to a substantial risk of forfeiture, or (ii) the
15th day of the third month following the end of the Company’s first taxable
year in which the amount is no longer subject to a substantial risk of
forfeiture; and (b) in the event that the Participant is subject to taxation
under Code Section 409A and the Restriction Period ends (and the Award vests)
due to a separation from service (as defined under Code Section 409A) upon
Retirement, then the Shares shall be delivered to the Participant (or his
beneficiary) within ninety (90) calendar days after the end of the Restriction
Period (provided that if such ninety (90)-day period begins in one calendar year
and ends in another, the Participant (or his beneficiaries) shall not have the
right to designate the calendar year of payment), and, provided, further, if the
Participant is or may be a “specified employee” (as defined under Code
Section 409A), and the distribution is due to separation from service, then such
distribution shall be subject to delay as provided in Section 18.22 of the Plan
(or any successor provision thereto).
5.    Voting and Dividend Rights. The Participant shall not be deemed to be the
holder of any Shares subject to the Award and shall not have any dividend
rights, voting rights or other rights as a shareholder unless and until (and
only to the extent that) the Award has vested and certificates for such Shares
have been issued to him (or, in the case of uncertificated shares, other written
evidence of ownership in accordance with applicable laws shall have been
provided).
6.    No Right of Continued Service or to Future Awards. Nothing in this Award
Certificate shall interfere with or limit in any way the right of the Company or
its shareholders to terminate the Participant’s employment or service at any
time, nor confer upon the Participant any right to continue in the employ or
service of the Company or any Affiliate. The grant of the Award does not create
any obligation to grant further awards.
7.    Tax Matters. The Participant will, no later than the date as of which any
amount related to the Shares first becomes includable in the Participant’s gross
income for federal income tax purposes, pay to the Company, or make other
arrangements satisfactory to the Committee regarding payment of, any federal,
state, local and foreign taxes (including any Federal Insurance Contributions
Act (FICA) taxes) required by law to be withheld with respect to such amount.
The withholding requirement may be satisfied, in whole or in part, unless the
Committee determines otherwise, by withholding from this Award Shares having a
Fair Market Value on the date of withholding equal to the minimum amount (and
not any greater amount) required to be withheld for tax purposes, all in
accordance with such procedures as the Committee establishes. The obligations of
the Company under this Award Certificate will be conditional on such payment or
arrangements, and the Company, or, where applicable, its Affiliates, will, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant. The Participant
acknowledges that the Company has made no warranties or representations to the
Participant with respect to the legal, tax or investment consequences (including
but not limited to income tax consequences) related to the grant of the Award or
receipt or disposition of the Shares (or any other benefit), and the Participant
is in no manner relying on the Company or its representatives for legal, tax or
investment advice related to the Award or the Shares. The Participant
acknowledges that there may be adverse tax consequences upon the grant of the
Award and/or the acquisition or disposition of the Shares (or other benefit)
subject to the Award and that the Participant has been advised that he should
consult with his or her own attorney, accountant and/or tax advisor regarding
the transactions contemplated by the Award and this Award Certificate. The
Participant also acknowledges that the Company has no responsibility to take or
refrain from taking any actions in order to achieve a certain tax result for the
Participant.
8.    Plan Controls; Entire Agreement; Amendment. The terms contained in the
Plan are incorporated into and made a part of this Award Certificate and this
Award Certificate shall be governed by and construed in accordance with the
Plan. In the event of any actual or alleged conflict between the provisions of
the Plan and the provisions of this Award Certificate, the provisions of the
Plan shall be controlling and determinative (unless the Committee determines
otherwise). This Award Certificate sets forth all of the promises, agreements,
understandings, warranties and representations between the parties with respect
to the Award. This Award Certificate may be amended as provided in the Plan.
9.    Successors. This Award Certificate shall be binding upon any successor of
the Company, in accordance with the terms of this Award Certificate and the
Plan.
10.    Severability. If any one or more of the provisions contained in this
Award Certificate is held to be invalid, illegal or unenforceable, the other
provisions of this Award Certificate will be construed and enforced as if the
invalid, illegal or unenforceable provision had never been included.
11.    Notice. Notices and communications under this Award Certificate must be
in writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to ScanSource, Inc., 6 Logue Court, Greenville, SC
29615, Attn: Secretary, or any other address designated by the Company in a
written notice to the Participant. Notices to the Participant will be directed
to the address of the Participant then currently on file with the Company, or at
any other address given by the Participant in a written notice to the Company.
12.    Beneficiary Designation. The Participant may, in the manner determined by
the Committee, designate a beneficiary to exercise the rights of the Participant
hereunder and to receive any distribution with respect to the Award upon the
Participant’s death. A beneficiary, legal guardian, legal representative or
other person claiming any rights hereunder is subject to all terms and
conditions of this Award Certificate and the Plan and to any additional
restrictions deemed necessary or appropriate by the Committee. If no beneficiary
has been designated or survives the Participant, the Participant’s rights with
respect to the Award may be exercised by the legal representative of the
Participant’s estate, and payment shall be made to the Participant’s estate.
Subject to the foregoing, a beneficiary designation may be changed or revoked by
the Participant at any time provided the change or revocation is filed with the
Company.
13.    Compliance with Recoupment, Ownership and Other Policies or Agreements.
As a condition to receiving the Award, the Participant agrees that he or she
shall abide by all provisions of any equity retention policy, compensation
recovery policy, stock ownership guidelines and/or other similar policies
maintained by the Company, each as in effect from time to time and to the extent
applicable to Participant from time to time. In addition, the Participant shall
be subject to such compensation recovery, recoupment, forfeiture, or other
similar provisions as may apply at any time to the Participant under Applicable
Law.



Director RSU Agreement (Service-Based) (2013 Plan)